                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9        GARY KIRKWOOD, on behalf of himself                CASE NO. C18-0360-JCC
          and others similarly situated,
10                                                           ORDER
11                              Plaintiffs,
                v.
12
          NOBLE FOOD GROUP, INC., et al.,
13
                                Defendants.
14

15
             This matter comes before the Court on the parties’ joint motion for approval of their Fair
16
     Labor Standards Act (“FLSA”) settlement (Dkt. No. 85). Having thoroughly considered the
17
     parties’ briefing and the relevant record, the Court hereby GRANTS the motion for the reasons
18
     explained herein.
19
     I.      BACKGROUND
20
             Named Plaintiff Gary Kirkwood filed this matter on March 8, 2018, alleging that
21
     Defendants violated the FLSA and the Washington Minimum Wage Act (“WMWA”) by using a
22
     flawed method to determine reimbursement rates such that Plaintiffs’ wages fell below the
23
     minimum wage. (Dkt. No. 1.) The parties jointly moved for conditional class certification, which
24
     the Court granted. (Dkt. Nos. 12, 13.) Plaintiffs filed an amended complaint, which dropped their
25
     WMWA claim. (Dkt. No. 14.) Thereafter, the parties participated in successful mediation and
26


     ORDER
     C18-0360-JCC
     PAGE - 1
 1   now move for approval of their settlement agreement, including an agreement for attorney fees.

 2   (Dkt. No. 85.)

 3   II.    DISCUSSION

 4          The Court should approve an FLSA settlement if the settlement is a “fair and reasonable

 5   resolution of a bona fide dispute.” Grewe v. Cobalt Mortg., Inc., Case No. C16-0577-JCC, Dkt.

 6   No. 48 at 2 (W.D. Wash. 2016). When assessing whether the settlement is a fair and reasonable

 7   resolution of a bona fide dispute, “[t]he Court considers factors such as the risk, expense,

 8   complexity, and likely duration of litigation; the amount offered in settlement; the extent of
 9   discovery completed and the stage of the proceedings; and the reaction of the putative members
10   of the proposed settlement.” Id.
11          The Court finds that the proposed settlement represents a resolution of a bona fide
12   dispute, given both parties’ representations of the merits of their claims and defenses. (See Dkt.
13   No. 85.) Weighing the chance of a much higher recovery for Plaintiffs against the competing
14   chance of no recovery at all, the agreed settlement amount is reasonable. (See Dkt. No. 85-1.)
15   The Court also considers the process of allocating funds to class members to be fair and
16   reasonable. (See id.) Finally, none of the opt-in Plaintiffs have objections to the proposed
17   settlement. (See Dkt. Nos. 85, 85-1.)
18          The parties’ settlement agreement includes an award of attorney fees to Plaintiffs’

19   counsel. (Dkt. No. 85-1 at 5.) Plaintiffs’ counsel seeks an award of one-third of the gross

20   settlement fund and $12,000 in expenses. (Id.) All of the opt-in Plaintiffs were advised of this fee

21   percentage and no Plaintiff objected to it. (Dkt. No. 85-2 at 11.) To determine whether a fee is

22   reasonable, courts calculate the lodestar figure “by taking the number of hours reasonably

23   expended on the litigation and multiplying it by a reasonable hourly rate.” Fischer v. SJB–P.D.

24   Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). When comparing the lodestar figure in this case with

25   the attorney fees amount in the settlement agreement, the comparison reflects a multiplier of

26   1.90. However, such an enhancement “mirrors the established practice in the private legal market


     ORDER
     C18-0360-JCC
     PAGE - 2
 1   of rewarding attorneys for taking the risk of nonpayment by paying them a premium over their

 2   normal hourly rates for winning contingency cases.” Vizcaino v. Microsoft Corp., 290 F.3d 1043,

 3   1051 (9th Cir. 2002). The multiplier of 1.90 is reasonable, particularly considering the much

 4   higher multiplier awards approved by the Ninth Circuit. See, e.g., id. (approving a multiplier of

 5   3.65); Steiner v. Am. Broad. Co., 248 F. App’x 780, 783 (9th Cir. 2007) (approving a multiplier

 6   of 6.85).

 7          Upon review of the contents of the parties’ joint motion and the settlement agreement, the

 8   Court finds that the settlement is a fair and reasonable resolution of a bona fide dispute and the
 9   amount of attorney fees contained within it is reasonable.
10   III.   CONCLUSION

11          For the foregoing reasons, the Court ORDERS the following:

12          1. The parties’ joint motion for approval of their FLSA settlement (Dkt. No. 85) is

13               GRANTED.

14          2. The proposed settlement agreement (Dkt. No. 85-1) is APPROVED.

15          3. The $3,000 service award to the named Plaintiff, Gary Kirkwood, to be deducted

16               from the gross settlement amount, is APPROVED.

17          4. Plaintiffs’ counsel are AWARDED $150,000 in attorney fees and $12,000 in

18               expenses, both to be deducted from the gross settlement amount.

19          5. The opt-in Plaintiffs have released their claims, pursuant to the settlement agreement.

20          6. Plaintiffs’ claims are DISMISSED with prejudice.

21          DATED this 22nd day of January 2019.




                                                           A
22

23

24
                                                           John C. Coughenour
25                                                         UNITED STATES DISTRICT JUDGE
26


     ORDER
     C18-0360-JCC
     PAGE - 3
